[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________                   FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                           No. 09-14286
                                                          SEPTEMBER 7, 2010
                       Non-Argument Calendar
                                                              JOHN LEY
                     ________________________                  CLERK

                       Agency No. A076-410-902


MYSLIM MALE,

                                                                    Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                          (September 7, 2010)

Before EDMONDSON, BLACK and PRYOR, Circuit Judges.
PER CURIAM:



       Myslim Male, a native and citizen of Albania, petitions for review of the

order by the Board of Immigration Appeals (BIA) affirming the Immigration

Judge’s (IJ) denial of asylum.1 No reversible error has been shown; we dismiss the

petition in part and deny it in part.

       We review the IJ’s and BIA’s decisions in this case. See Al Najjar v.

Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001) (noting that we review the BIA’s

decision; but “[i]nsofar as the [BIA] adopts the IJ’s reasoning, we will review the

IJ’s decision as well”). We review de novo legal determinations of the BIA. Id.

We review factual determinations under the “highly deferential” substantial

evidence test; and we must affirm a “decision if it is supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Forgue

v. U.S. Attorney Gen., 401 F.3d 1282, 1286 (11th Cir. 2005) (citation omitted). To

reverse a fact determination, we must conclude “that the record not only supports

reversal, but compels it.” Mendoza v. U.S. Attorney Gen., 327 F.3d 1283, 1287

(11th Cir. 2003).


       1
        The decision also denied withholding of removal and relief under the Convention
Against Torture. But on appeal, Male offers no argument on these claims; and thus, he has
abandoned them. See Sepulveda v. U.S. Attorney Gen., 401 F.3d 1226, 1228 n.2 (11th Cir.
2005) (explaining that petitioner abandons an issue by failing to offer argument on that issue).

                                                 2
      An alien may obtain asylum if he is a “refugee,” that is, a person unable or

unwilling to return to his country of nationality “because of persecution or a well-

founded fear of persecution on account of” a protected ground, including political

opinion or membership in a particular social group. 8 U.S.C. §§ 1101(a)(42)(A);

1158(a)(1), (b)(1). The asylum applicant bears the burden of proving statutory

“refugee” status with specific and credible evidence. Forgue, 401 F.3d at 1287.

      An asylum applicant who has established past persecution on a protected

ground is presumed to have a well-founded fear of future persecution on the basis

of the original claim. 8 C.F.R. § 208.13(b)(1). The government may rebut this

presumption by showing, by a preponderance of the evidence, either (1) a change

in the country’s conditions, or (2) that relocation within the country would avoid

future persecution and that it was reasonable to expect the alien to do so. 8 C.F.R.

§ 208.13(b)(1)(i)(A), (B). An alien who cannot show past persecution “must

demonstrate a well-founded fear of future persecution that is both subjectively

genuine and objectively reasonable.” Ruiz v. U.S. Attorney Gen., 440 F.3d 1247,

1257 (11th Cir. 2006).

      Male sought asylum based on his political opinion and his membership in

the Albanian army. He alleged that he and his family had been persecuted for

supporting democracy groups under Albania’s Communist regime. Both his



                                          3
grandfather and father had been political prisoners. Male himself was unable to

attend school after junior high and was forced to work long hours as a farm laborer

despite his young age. In 1995, the Democratic Party gained control in Albania;

and Male no longer faced the same restrictions that he had under the Communist

regime. He decided to join the army for a five-year term. But in 1997, while he

was in the United States for army training, the Socialist Party gained parliamentary

control in Albania. Male decided to stay in the United States because he feared

that, if he returned to Albania, the Socialists in power would persecute him for his

pro-democracy views and desertion from the army.

       The IJ concluded that Male and his family had suffered past persecution

based on their pro-democracy views under the Communist regime; but the IJ

determined that the government had rebutted the presumption that Male had a well-

founded fear of future persecution based on his political opinion because the

political conditions in Albania had changed.2 The IJ also concluded that no record

evidence supported Male’s claim that he had a well-founded fear of future

persecution based on his army desertion. The BIA agreed with the IJ’s reasoning.

On appeal, Male argues that the government failed to rebut the presumption that he


       2
        The BIA remanded the IJ’s original order because the IJ improperly placed the burden
on Male -- instead of the government -- to demonstrate the he would suffer persecution in the
future. On remand, the parties submitted additional evidence and testimony about current
country conditions in Albania.

                                               4
had a well-founded fear of future persecution based on his political opinion.3 We

disagree.

       Both the documents submitted by the government and the testimony by Male

evidenced that the Democratic Party regained parliamentary control in 2005. And

since 1998, there had been no outbreaks of political violence and it did not appear

that either major political party pursued policies of abuse or coercion against their

political opponents. Also since the Democratic Party regained control, Male’s

family had not been arrested or physically harmed. Although Male submitted

affidavits from his family’s neighbors stating that his family had been threatened

by the “regime in power” after Male remained in the United States, this evidence

concerned times before the Democratic Party regained control in 2005. And Male

testified that when he lived in Albania under Democratic rule, he experienced no

problems. Thus, the circumstances giving rise to the past political persecution of

Male no longer were present.




       3
         Male also argues that the administrative record contained no information relevant to the
country conditions in Albania after 2007 (when the IJ rendered its decision) and, thus, we cannot
determine whether his fears of persecution are realistic today. But Male did not identify as an
issue or call into question the diminishing relevance of the administrative record before the BIA;
therefore, we lack jurisdiction to review this claim. See Amaya-Artunduaga v. U.S. Attorney
Gen., 463 F.3d 1247, 1250-51 (11th Cir. 2006) (we will not review an issue or claim that was not
presented to the BIA in the petitioner’s notice of appeal or brief to the BIA). We dismiss the
petition for review on this claim.

                                                5
       Male argues that the IJ relied too heavily on select statements from the 2006

State Department’s Country Report on conditions in Albania. But “the substantial

evidence test does not allow us to reweigh from scratch the importance to be

placed on [country reports].” See Djonda v. U.S. Attorney Gen., 514 F.3d 1168,

1175 (11th Cir. 2008) (the IJ and BIA are “entitled to rely heavily on country

reports” because the State Department is the most appropriate resource on foreign

nations’ political conditions). The evidence presented by the government -- which

included both the Country Report and Male’s own testimony about his experiences

-- sufficiently showed changed country conditions that negated the presumption

that Male had a well-founded fear of future persecution in Albania based on his

political opinion.

       Male also contends that he faces the possibility of excessive punishment for

his army desertion as a pretext for punishing his opposition to the socialist military

regime.4 But substantial evidence also supports the IJ’s and BIA’s conclusions that

Male had no well-founded fear of future persecution based on his desertion from

the army. While Male may be subject to legitimate prosecution and imprisonment



       4
         We note that, contrary to Male’s assertion, the IJ and BIA did not err in concluding that
Male was unentitled to a rebuttable presumption of a well-founded fear of future persecution on
the basis of his army desertion. The IJ’s original past persecution determination was only about
Male’s and his family’s persecution based on their pro-democracy views, not Male’s
membership in or desertion from the army.

                                                 6
for army desertion upon return to Albania, mere prosecution for violating

legitimate, generally applicable state laws does not constitute persecution unless

the alien shows that the prosecution is based on a statutorily protected ground and

that the punishment under the law is sufficiently extreme to constitute persecution.

See Scheerer v. U.S. Attorney Gen., 445 F.3d 1311, 1315-16 (11th Cir. 2006).

And here, the record lacks any evidence that the current Democratic government

will prosecute Male as a pretext for his anti-socialist political opinion.

        The IJ’s and BIA’s decisions that Male is unentitled to asylum are supported

by reasonable, substantial, and probative evidence on the record considered as a

whole; and we are not compelled to reverse the decisions. See Forgue, 401 F.3d at

1286.

        PETITION DISMISSED IN PART AND DENIED IN PART.




                                            7